Exhibit 10.67
Sample
Directors’ Compensation
Deferred Vested Restricted Stock Units — 409A Election Form
Reliant Energy, Inc. 2002 Long Term Incentive Plan
Director:                     
In connection with your service as a Board member, in certain years, you were
granted Restricted Stock Units pursuant to an Award Agreement which are now
vested but, as provided in the Award Agreement, payout and taxation was deferred
until you leave the Board.
Under IRS transition rules, you may elect a new payout date provided the
election is made before December 31, 2008 and the payout date is no earlier than
2009. If you make a new payout election and wish to subsequently change the new
payout date, the change must be made at least 12 months before the scheduled
payout date and must defer payout at least 5 years beyond the scheduled payout
date.
Listed below are your grants of deferred vested units. If you wish to elect a
new payout date enter the new date in the space provided. If you do not enter a
new date, payout will be made when you leave the Board.

                                  Elect New                 Payout Date    
Grant           (month, day & DEFERRED VESTED AWARDS   Date   Vest Date   Shares
  year)
Deferred vested stock — initial award
               
 
               
Deferred vested stock — annual award
               
 
               
Deferred vested stock award
               
 
               
Deferred vested stock award
               
 
               
Deferred vested stock award
               
 
               
Deferred vested stock award
               
 
               
Deferred vested stock award
               
 
               
Deferred vested stock award
               
 
               
Deferred vested stock award
               
 
               
Deferred vested stock award
               
 
               
Deferred vested stock — annual award
               
 
               
Deferred vested stock — annual award
               
 
               
TOTAL DEFERRED VESTED AWARDS:
               
 
               

This 409A Election Form is not a new grant of restricted stock units. Except to
the extent modified by this 409A Election Form, the terms and conditions of the
original Award Agreement remain in full force and effect.
I understand that, regardless of this 409A Election Form, the terms of my Award
Agreement provide for accelerated distribution in the event of death, disability
or a change in control (all as defined in the 2002 Long Term Incentive Plan and
the Award Agreements).
I understand the terms of this 409A Election Form and I understand that if I do
not make new payout elections with this form and sign, date and return this form
by December 31, 2008, then my deferred vested units will pay out as provided in
the Award Agreement.
Reliant Energy, Inc.

             
 
Mark M. Jacobs
     
 
Director’s Signature    
President and CEO
           
 
           
 
     
 
Date    
 
Date
           

Return to Wendi Bickett by 5:00 pm, December 31, 2008

 